DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

2.	This application is in condition for allowance except for the following formal matters: 
Claim 19, line 3, is objected to because the word “the page” lacks a clear antecedent basis and should be changed to the “the first page” for consistency with “a first page” recited in claim 11. Please also check carefully other claims for possible/similar errors (if any found) as necessary.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:

a. memory array of NAND memory cells; a memory controller configured to perform operations comprising: mapping the first logical location to a first physical location; storing the first value to the first physical location on the NAND memory cells, the first physical location comprising a first page;
determining that the first logical location is to be remapped from the first physical location to a second physical location;
determining, based upon the indication, that the first logical location is marked; and in response to determining that the first logical location mapped to the first physical location is to be remapped to the second physical location and that the first logical location is marked, rendering the first value stored in the first physical location unreadable by applying a pre-programming pulse to memory cell of the first page without applying an erase pulse, the pre-programming pulse changing a voltage level of each of the respective memory cells of the first page to a same level (claims 1 & 11).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827